By the Court.

Lumpkin, J.
delivering the opinion.
[1.] In Beckwith and another vs. Carlton & Co. (14 Ga. Rep. 691) this Court held, that in order to charge the indorser of a note, payable at.the agency of one of the chartered *518banks of this State, a demand and notice were necessary. This case comes fully within that decision. And instead of favoring the banks, the very contrary is true. It is for the protection of indorsers.
Settle the rule, that the Act of 1826, requiring demand and notice on bankable paper, does not apply to notes payable at an agency, and every chartered bank in the State that has not dqne so already, will forthwith establish an agency to get rid of this burden.
The fact that the defendant confessed judgment on the first trial, by no means dispenses with the proof of notice on the ■appeal. It is an indespensable part of the plaintiff’s case. Without proof of demand and notice, he is not entitled to recover.